NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 18 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

LINDA SENN,                                      No.   21-35293

                Plaintiff-Appellee,              D.C. No. 3:18-cv-01814-HZ

 v.
                                                 MEMORANDUM*
KYLE SMITH,

                Defendant-Appellant,

and

CITY OF PORTLAND; et al.,

                Defendants.

                  Appeal from the United States District Court
                           for the District of Oregon
               Marco A. Hernandez, Chief District Judge, Presiding

                      Argued and Submitted March 10, 2022
                               Portland, Oregon

Before: GRABER, BEA, and M. SMITH, Circuit Judges.
Dissent by Judge BEA.

      Defendant Kyle Smith, a deputy sergeant with the Multnomah County

Sheriff’s Office, timely appeals the district court’s denial of qualified immunity in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
this 42 U.S.C. § 1983 action. Plaintiff Linda Senn alleges that Defendant violated

her Fourth Amendment right to be free of excessive force by pepper-spraying her

in the face during a protest in front of Portland City Hall. In this interlocutory

appeal, we have jurisdiction only over the legal question whether, taking the facts

in the light most favorable to Plaintiff, Defendant is entitled to qualified immunity.

George v. Morris, 736 F.3d 829, 834 (9th Cir. 2013). Reviewing de novo the

district court’s legal conclusions, Davis v. United States, 854 F.3d 594, 598 (9th

Cir. 2017), we affirm.

       1. The district court correctly held that, viewing the facts in the light most

favorable to Plaintiff, a reasonable jury could conclude:

      (a) Defendant pepper-sprayed Plaintiff in the face.

      (b) Plaintiff had committed no crime, or only a minor crime such as

obstructing a police officer.

      (c) Plaintiff was engaged in no resistance at all or, at most, passive

resistance, and Plaintiff posed no threat to safety. As the district court stated,

"[t]he parties agree that the video shows [an officer, Plaintiff, and a third party]

‘appear to lose their balance or stumble away from City Hall as they make

contact.’" A jury could conclude that Plaintiff "was stumbling backwards and

touched [the officer’s] arm in a reflexive attempt to steady herself" and that

Plaintiff "did not present an immediate threat to" the officer or the public. A


                                           2
reasonable jury also could conclude that Defendant saw the other officer push

Plaintiff down the stairs just before she appeared to lose her balance as she was

leaving the scene.

      A reasonable jury could (though of course it need not) find that Plaintiff was

completely non-threatening at the time she was pepper-sprayed. For example, she

carried no weapon, she was not close to the officer whose lower arm she touched

with an outstretched hand, and the video shows only a very brief and non-

aggressive (perhaps even unintentional) touching. A reasonable jury could find

that Plaintiff was not resisting arrest and that she was non-violent the entire time

Defendant was on the scene.

      (d) In the circumstances, the force was excessive.

      2. The district court correctly concluded that the law was clearly established

such that, at the time of the incident in 2016, a reasonable officer would have been

"on notice" that his or her conduct violated the Fourth Amendment. Ballentine v.

Tucker, No. 20-16805, 2022 WL 679084, at *8 (9th Cir. Mar. 8, 2022). "[T]he

right to be free from the application of non-trivial force for engaging in mere

passive resistance was clearly established" by 2016. Rice v. Morehouse, 989 F.3d

1112, 1127 (9th Cir. 2021) (citing Gravelet-Blondin v. Shelton, 728 F.3d 1086,

1093 (9th Cir. 2013); Nelson v. City of Davis, 685 F.3d 867, 881 (9th Cir. 2012))

(internal quotation marks omitted). More specifically, we had held that "a


                                          3
textbook violation" of the Fourth Amendment occurs when an officer uses

"significant force without warning against an individual who committed only

minor misdemeanors; who posed no apparent threat to officer or public safety; and

who was not seeking to flee, even though a variety of less intrusive alternatives to

the use of such force was available." Young v. County of Los Angeles, 655 F.3d

1156, 1170 (9th Cir. 2011).

       At the time of the incident, it was clearly established that:

       (a) The use of pepper spray, particularly in the face, significantly intrudes on

a person’s liberty and is a non-trivial, intermediate level of force. See id. at 1161

(holding that the use of pepper spray is a form of "force capable of inflicting

significant pain and causing serious injury" and is an "intermediate force"); id. at

1162 ("Pepper spray is designed to cause intense pain, and inflicts a burning

sensation that causes mucus to come out of the nose, an involuntary closing of the

eyes, a gagging reflex, and temporary paralysis of the larynx, as well as

disorientation, anxiety, and panic." (internal quotation marks omitted)); id. at

1162–63 ("[T]here is no question that [the use of pepper spray] against an

individual is a sufficiently serious intrusion upon liberty . . . .").

       (b) Any crime that Plaintiff was committing was only a minor misdemeanor

that would not justify the use of more than minimal force. See Mattos v. Agarano,

661 F.3d 433, 444 (9th Cir. 2011) (en banc) (noting that we have held that


                                             4
"trespassing" and "obstructing a police officer" are "not severe crimes" for

purposes of this analysis (citing Davis v. City of Las Vegas, 478 F.3d 1048, 1055

(9th Cir. 2007))); Nelson, 685 F.3d at 880 (holding that "a minor infraction . . .

justifies, at most, only minimal use of force.”).

      (c) Plaintiff’s brief, perhaps unintentional, touching of a police officer’s

hand or sleeve did not justify the use of pepper spray. For example, in Mattos, 661

F.3d at 449, the plaintiff intentionally raised her hands and placed them on an

officer’s chest, a movement that we characterized as "defensive" under the

circumstances, and therefore not warranting the use of force. Similarly, in Davis,

478 F.3d at 1052, the plaintiff engaged in a "pushing and pulling match" with an

officer—conduct that is far more threatening and potentially dangerous than

Plaintiff’s brief non-threatening touching here, even considering that the plaintiff

in Davis was handcuffed at the time.

      (d) In the circumstances of this case, as in Nelson, 685 F.3d at 881, "the

general disorder of the [protest] cannot be used to legitimize the use of [pepper-

spray] against non-threatening individuals."

      In sum, every reasonable officer had notice at the time of the incident that, if

reasonable alternatives are available, even in somewhat chaotic circumstances, he

or she cannot pepper-spray a person who has committed no serious crime and who

is not a threat to anyone’s safety.


                                           5
AFFIRMED.




            6
                                                                             FILED
                                                                             MAR 18 2022
Bea, Circuit Judge, dissenting:
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
       I part ways with my colleagues on one issue: whether the applicable Fourth

Amendment law was clearly established in 2016, the time of the protest at Portland

City Hall.

       We have set a high bar for when a constitutional rule is clearly established.

The constitutional rule must be fact-specific: Senn must point to “prior case law that

articulates a constitutional rule specific enough to alert [this defendant, Smith,] in

this case that [his] particular conduct was unlawful.” Sharp v. County of Orange,

871 F.3d 901, 911 (9th Cir. 2017). And the constitutional rule must be clear:

“[E]xisting precedent must have placed the statutory or constitutional question

beyond debate.” Brooks v. Clark County, 828 F.3d 910, 920 (9th Cir. 2016) (quoting

Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). In my view, the law here fails both

criteria.

       First, the legal rules the majority cites are not sufficiently specific. At a high

level of generality, Ninth Circuit case law does speak to the individual legal issues

in this case (i.e., what constitutes active resistance and what actions pose a threat to

police officers). But the majority’s cases are all factually distinguishable. Most

notably, none involved the precise context at issue here: one police officer assessing

in real-time whether a second officer was under threat from a protestor who reached

out to grab the second officer’s arm. In Mattos v. Agarano, 661 F.3d 433 (9th Cir.


                                           1
2011) (en banc), for instance, we discussed the reasonableness of: 1) of a single

officer; 2) on a domestic violence call in a home; 3) who was touched by the plaintiff;

and 4) that single officer stepped back, commented that he had been touched, and

subsequently employed a taser on the plaintiff. See id. at 438–39, 449. Here, in

contrast, we have: 1) two officers; 2) at a multitudinous protest; 3) one of whom was

grabbed by the plaintiff; and 4) the other officer (here, the defendant) reacted

immediately to assist his comrade.

      Second, and following from my first point, the constitutional rules here were

not “beyond debate.” Brooks, 828 F.3d at 920 (quoting al-Kidd, 563 U.S. at 741).

In large part because of the factual distinctions between this case and the precedent

cited by the majority, I see plenty of room for debate on the constitutional question

here: whether, at the time of the 2016 protest, Senn had a clearly established Fourth

Amendment right to not be pepper sprayed in this case’s factual circumstances.

      All told, for the law here to be clearly established, Officer Smith must have

been “plainly incompetent” not to know that Senn poised no serious harm to the

other officer and then to do what he did at Portland City Hall. Sandoval v. County.

of San Diego, 985 F.3d 657, 672 (9th Cir.) (2021) (quoting Estate of Ford v.

Ramirez-Palmer, 301 F.3d 1043, 1049 (9th Cir. 2002)). In my view, Smith was not.

He thus should benefit from qualified immunity’s shield from liability.

      I respectfully dissent.


                                          2